                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LISA WALTERS, et al.,
                                          )
                                          )
      Plaintiffs,                         )         CIVIL ACTION FILE NO.:
                                          )
vs.                                       )         1:20-cv-1624-SCJ
                                          )
BRIAN KEMP, et al.                        )
                                          )
      Defendants.                         )


             GOVERNOR KEMP AND COLONEL VOWELL’S
             MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

      COME NOW Defendants Brian Kemp, Governor of the State of Georgia,

and Colonel Gary Vowell, Commissioner of the Georgia Department of Public

Safety, and move to dismiss Plaintiffs’ Complaint pursuant to Fed.R.Civ.P.

12(b)(1) and 12(b)(6) based on lack of standing, mootness, Eleventh Amendment,

and failure to state a claim. The reasons for this Motion are set forth more fully in

the accompanying brief.

      Respectfully submitted this 14th day of May, 2020.

                                 CHRISTOPHER M. CARR                   112505
                                 Attorney General

                                 ANDREW A. PINSON                      584719
                                 Solicitor General
BETH BURTON                      027500
Deputy Attorney General

/s/ Tina M. Piper
TINA M. PIPER                    142469
Sr. Assistant Attorney General

/s/ Cristina M. Correia
CRISTINA M. CORREIA              188620
Sr. Assistant Attorney General

/s/ Meghan R. Davidson
MEGHAN R. DAVIDSON               445566
Assistant Attorney General

DREW F. WALDBESER
Assistant Solicitor General


40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Direct line: (404) 657-3983
Fax: (404) 463-8864
Email: tpiper@law.ga.gov




         2
                  CERTIFICATE OF COMPLIANCE

      I hereby certify that the forgoing Defendant’s Response to Plaintiffs’

Motion for Preliminary Injunction were prepared in 14-point Times New

Roman in compliance with Local Rules 5.1(C) and 7.1(D).
                     CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed GOVERNOR

KEMP AND COLONEL VOWELL’S MOTION TO DISMISS

PLAINTIFFS’ COMPLAINT with the Clerk of Court using the CM/ECF

system, which will automatically send email notification of the attorneys of

record.

      This 14th day of May, 2020.

                               /s/ Cristina M. Correia
                               CRISTINA M. CORREIA
                               Senior Assistant Attorney General




                                     4
